172 F.3d 223w
RICO Bus.Disp.Guide 9675, 22 Employee Benefits Cas. 2845
LABORERS LOCAL 17 HEALTH AND BENEFIT FUND;  TransportWorkers Union New York City Private Bus Lines Health BenefitTrust, on behalf of themselves and all others similarlysituated;  United Federation of Teachers Welfare Fund;Communications Workers of America Local 1180 SecurityBenefits Fund;  International Union of Operating Engineers,Local 891 Welfare Fund and Social Service Employees UnionLocal 371 Welfare Fund, on behalf of themselves and allothers similarly situated, Plaintiffs-Appellees,v.PHILIP MORRIS, INC.;  R.J. Reynolds Tobacco Company;  Brown& Williamson Tobacco Corporation, USA;  B.A.T. Industries,P.L.C.;  Lorillard Tobacco Co.;  Liggett & Myers, Inc.;American Tobacco Company;  United States Tobacco Company;Council For Tobacco Research-U.S.A., Inc.;  TobaccoInstitute, Inc.;  Smokeless Tobacco Council, Inc. and Hill &Knowlton, Inc., Defendants-Appellants.
Docket No. 98-7944.
United States Court of Appeals,Second Circuit.
Argued Feb. 4, 1999.Decided April 9, 1999.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION